Citation Nr: 0513956	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-21 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1943 to April 
1946.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought an 
initial rating in excess of 10 percent for his service-
connected PTSD.  Thereafter, a January 2003 rating decision 
increased the rating for this disability to 50 percent, 
effective from January 2002.  The veteran has continued the 
appeal.

FINDING OF FACT

The veteran's PTSD is manifested by symptoms that are 
productive of occupational and social impairment with 
deficiencies in most areas, but not total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent, but not higher, evaluation for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  

First, the Board notes that it has been determined by 
Department of Veterans Affairs (VA)'s Office of the General 
Counsel (hereinafter referred to as "GC") that, when a claim 
of service connection is granted and the veteran submits a 
notice of disagreement as to the disability evaluation 
assigned, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement, 
provided that appropriate VCAA notice was provided as to the 
initial claim that was the subject of the grant.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, it was 
concluded that the regional office (RO)'s only obligation 
under such circumstances is to develop or review the claim 
and, if the disagreement remains unresolved, to issue a 
statement of the case. 

In the present case, VAOPGCPREC 8-2003 applies.  Thus, as 
long as adequate notice was provided as to the underlying 
service connection claims, then no further notice is required 
as to the "downstream issue" increased rating claims.  
Here, the February 2002 VCAA notice letter related to the 
underlying service connection claim informed the veteran of 
the types of evidence necessary to substantiate his appeal.  
The division of responsibilities between VA and a claimant in 
developing a claim was also discussed.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Based on the above, the Board concludes that notice as to the 
underlying service connection claim obviates the need for 
additional notice as to the "downstream issue" increased 
rating claim.  

The record also reflects that the veteran has been otherwise 
advised of the need to provide evidence that his PTSD had 
become manifested by symptoms that warranted an increased 
rating under the applicable rating criteria.

The April 2002 rating decision and May 2003 statement of the 
case provided the veteran with the applicable rating criteria 
and initially explained how the veteran's PTSD did not meet 
the criteria for a rating in excess of 10 percent.  
Thereafter, the veteran was notified in May 2003 that it had 
been determined that the veteran's symptoms were found to be 
consistent with a 50 percent rating. 

Although neither the February 2002 VCAA notice letter nor any 
subsequent communication from the RO may have specifically 
requested that the appellant provide any evidence in his 
possession that pertains to the claim as addressed in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), as 
demonstrated from the foregoing communications from the RO, 
the Board finds that appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  All the VA requires is that the duty to notify under 
the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

There is also no indication that there are any outstanding 
pertinent records or documents that have not been obtained or 
that are not adequately addressed in records or documents 
contained within the record.  The Board also notes that while 
the veteran's representative has taken the position that the 
March 2002 VA examination results are now too old for current 
rating purposes, the Board finds that the age of the 
examination is not necessarily determinative, and that to the 
extent that the representative maintains that it does not 
comment with respect to the veteran's occupational 
impairment, the Board does not agree.

Moreover, to the extent the Board has determined that the 
veteran is entitled to the next higher rating of 70 percent 
for his PTSD, any failure to notify and/or develop the claim 
pursuant to the VCAA cannot be considered prejudicial to the 
veteran.

Consequently, based on all of the foregoing, the Board finds 
that remand for further notice and/or development under the 
provisions of the VCAA is not required in this matter.

A review of the history of this disability shows that the 
veteran was granted service connection for PTSD, evaluated as 
10 percent disabling, effective from January 2002, in the 
April 2002 rating action which is the subject of this appeal.  
This decision was based in part on the results from a VA PTSD 
examination conducted in March 2002.

March 2002 VA PTSD examination revealed that the veteran 
complained of symptoms of marked irritability, avoidance, 
hypervigilance, nightmares, chronic difficulties with memory 
and concentration, frequent flashbacks, intermittent suicidal 
ideation, and depression.  He also indicated being 
uncomfortable around people and that he had no friends, and 
it was noted that the veteran had difficulty with employment 
as a result of spells of blacking out of unknown etiology.  
Mental status examination indicated the veteran's depressed 
mood, and remarkable thought content for flashbacks, survivor 
guilt, hypervigilance, and nightmares.  Insight and judgment 
were noted to be intact.  The Axis I diagnosis was PTSD, and 
the veteran was assigned a global assessment of functioning 
(GAF) scale score of 55.  The examiner commented that the 
veteran suffered from PTSD and that the symptoms of this 
disorder had caused him significant psychosocial impairment.


II.  Rating Criteria and Analysis

The veteran's service-connected PTSD has been evaluated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, under the "new" criteria for neuropsychiatric 
disabilities which took effect on November 7, 1996.  As the 
subject claim for service connection for PTSD was filed in 
January 2002, the evaluation of the veteran's PTSD will be 
based on consideration of only the "new" criteria.

The "new" rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

While it is apparent there is some question as to impairment 
in the area of memory and judgment (the veteran reported 
chronic difficulty with memory and concentration but his 
mental status examination revealed that judgment and insight 
were intact), the record also demonstrates depression, some 
suicidal ideation, hypervigilance, avoidance, marked 
irritability, social isolation, some occupational difficulty, 
nightmares, survivor guilt, and flashbacks.  

Therefore, in evaluating whether the veteran's PTSD symptoms 
meet the criteria for the next higher rating of 70 percent, 
giving the veteran the benefit of the doubt regarding the 
existence of at least some impairment of thinking and 
judgment, the Board finds that the veteran's additional 
symptoms of depression, suicidal ideation, and marked 
irritability are sufficiently representative of the remaining 
criteria to warrant a 70 percent evaluation under the "new" 
criteria.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

Clearly, however, the evidence does not constitute total 
social and industrial impairment for the highest rating of 
100 percent under the applicable criteria.  For a 100 percent 
rating, the "new" criteria specifically require a showing 
of gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name, and none of 
these criteria are shown.  

Similarly, a higher rating is also not warranted under 
38 C.F.R. § 3.321 as the Board cannot conclude that the 
disability picture as to the veteran's PTSD by itself is so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with the veteran's 
employment, as to prevent the use of the regular rating 
criteria for this disability.  


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the legal criteria governing payment of monetary 
benefits.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


